UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the Registrantþ Filed by a Party other than the Registranto Check the appropriate box: oPreliminary Proxy Statement oConfidential, For Use of the Commission Only (As Permitted by Rule 14a-6(e)(2)) þDefinitive Proxy Statement oDefinitive Additional Materials oSoliciting Material under Rule 14a-12 INFORMATION ANALYSIS INCORPORATED (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): þNo fee required oFee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1)Title of each class of securities to which transaction applies: (2)Aggregate number of securities to which transaction applies: (3)Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it wasdetermined): (4)Proposed maximum aggregate value of transaction: (5)Total fee paid: oFee paid previously with preliminary materials. oCheck box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. (1)Amount Previously Paid: (2)Form, Schedule or Registration Statement No.: (3)Filing Party: (4)Date Filed: Information Analysis Incorporated 11240 Waples Mill Road, Suite 201, Fairfax, Virginia 22030 (703) 383-3000 (800) 829-7614 Fax: (703) 293-7979 www.infoa.com May 9, 2014 Dear Stockholder, We, the Board of Directors of Information Analysis Incorporated, cordially invite you to attend our 2014 annual meeting of stockholders to be held at 10:00 AM on Wednesday, June 18, 2014, at our offices at 11240 Waples Mill Road, Suite 201, Fairfax, Virginia 22030.The attached notice of annual meeting and proxy statement describe the business we will conduct at the meeting and provide information about Information Analysis Incorporated that you should consider when you vote your shares. When you have finished reading the proxy statement, please promptly vote your shares by marking, signing, dating and returning the proxy card in the enclosed envelope.We encourage you to vote by proxy so that your shares will be represented and voted at the meeting, whether or not you can attend. Sincerely, Sandor Rosenberg Chairman of the Board and Chief Executive Officer Information Analysis Incorporated 11240 Waples Mill Road, Suite 201, Fairfax, Virginia 22030 (703) 383-3000 (800) 829-7614 Fax: (703) 293-7979 www.infoa.com May 9, 2014 NOTICE OF 2 TIME:10:00 AM DATE:June 18, 2014 PLACE:Information Analysis Incorporated 11240 Waples Mill Road, Suite 201 Fairfax, Virginia22030 PURPOSES: 1. To elect four directors to serve terms expiring at the 2015 Annual Meeting. 2. To ratify the appointment of CohnReznick LLP an independent registered public accounting firm, as the company’s independent registered public accountants for the fiscal year ending December 31, 2014. 3. To consider any other business that is properly presented at the meeting. WHO MAY VOTE: You may vote if you were the record owner of Information Analysis Incorporated stock at the close of business on May 5, 2014. A list of stockholders of record will be available at the meeting and, during the 10 days prior to the meeting, at the office of the Secretary at the above address. BY ORDER OF THE BOARD OF DIRECTORS Richard S. DeRose Secretary YOUR VOTE IS VERY IMPORTANT Whether or not you plan to attend the Annual Meeting, please vote as soon as possible. You may vote over the Internet, as well as by telephone or, if you requested to receive printed proxy materials, by mailing a completed proxy card. Information Analysis Incorporated 2014 Proxy Statement INFORMATION ANALYSIS INCORPORATED 11, SUITE 201 FAIRFAX, VIRGINIA 22030 PROXY STATEMENT For the 2 To be held on June 18, 2014 INFORMATION ABOUT THE MEETING, VOTING AND PROXIES Date, Time and Place of Meeting This proxy statement is furnished in connection with the solicitation of proxies by and on behalf of the Board of Directors ("Board") of Information Analysis Incorporated ("we," "IAI" or the "Company") for use at the 2014 Annual Meeting of Stockholders ("Annual Meeting") to be held on June 18, 2014 beginning at 10:00 am EDT at our principal executive offices located at 11240 Waples Mill Road, Suite 201, Fairfax, Virginia 22030, and at any adjournment or postponement of that meeting.On or about May 9, 2014, we are either mailing or providing notice and electronic delivery of these proxy materials together with an annual report, consisting of our Annual Report on Form 10-K for the fiscal year ended December 31, 2013 (the "2013 fiscal year"), and other information required by the rules of the Securities and Exchange Commission. Important Notice Regarding the Availability of Proxy Materials for the Annual Meeting of Stockholders to be held on June 18, 2014 This proxy statement and our 2013 Annual Report are available for viewing, printing and downloading at www.infoa.com/investors. You may request a copy of the materials relating to our annual meetings, including the proxy statement and form of proxy for our 2014 Annual Meeting and the 2013 Annual Report, at www.infoa.com/investors, by sending an email to our Investor Relations department at investor@infoa.com, or by calling (800) 829-7614 ext. 7901. Internet Availability of Proxy Materials Under the U.S. Securities and Exchange Commission’s “notice and access” rules, we have elected to use the Internet as our primary means of furnishing proxy materials to our stockholders. Consequently, most stockholders will not receive paper copies of our proxy materials. We instead sent these stockholders a Notice of Internet Availability of Proxy Materials (“Internet Availability Notice”) containing instructions on how to access this Proxy Statement and our Annual Report and vote via the Internet. The Internet Availability Notice also included instructions on how to receive a paper copy of your proxy materials, if you so choose. If you received your annual meeting materials by mail, your proxy materials, including your proxy card, were enclosed. We believe that this process expedites stockholders’ receipt of proxy materials, lowers the costs of our Annual Meeting and helps to conserve natural resources. Voting Instructions If your shares are registered directly in your name with our transfer agent, Issuer Direct, the Internet Availability Notice was sent directly to you by the Company. The Internet Availability Notice provides instructions on how to request printed proxy materials and how to access your proxy card which contains instructions on how to vote via the Internet or by telephone. For stockholders who receive a paper proxy card, instructions for voting via the Internet or by telephone are set forth on the proxy card. The Internet and telephone voting facilities for stockholders of record will close at 12:00 a.m. EDT on June18, 2014. If your shares are held in an account at a brokerage firm, bank, trust or other similar organization, like the vast majority of our stockholders, you are considered the “beneficial owner” of shares held in “street name” and the Internet Availability Notice was forwarded to you by that organization. You will receive instructions from your broker, bank, trustee or other nominee that must be followed in order for your broker, bank, trustee or other nominee to vote your shares per your instructions. See the section below entitled “Abstentions and Broker Non-Votes” for additional information regarding the impact of abstentions and broker-non votes on the votes required for each proposal. Information Analysis Incorporated 2014 Proxy Statement Revocability of Proxies A holder of our common stock who has given a proxy may revoke it prior to its exercise either by giving written notice of revocation to the Secretary of the Company or by giving a duly executed proxy bearing a later date. Attendance in person at the Annual Meeting does not itself revoke a proxy; however, any stockholder who attends the Annual Meeting may revoke a previously submitted proxy by voting in person. If you are a beneficial owner of our shares, you will need to contact your bank, brokerage firm, trustee or other nominee to revoke any prior voting instructions. Proxy Voting Subject to any revocation as described above, all common stock represented by properly executed proxies will be voted in accordance with the specifications on the proxy. If no such specifications are made, proxies will be voted as follows: ● “FOR” the election of the four nominees for director; ● “FOR” ratification of the appointment of CohnReznick LLP as our independent registered public accountants for our fiscal year ending December 31, 2014. As to any other matter that may be brought before the Annual Meeting, proxies will be voted in accordance with the judgment of the person or persons voting the same. Record Date, Outstanding Shares and Quorum Only holders of our common stock of record at the close of business on May 5, 2014 (the “Record Date”) are entitled to notice of and to vote at the Annual Meeting. At the close of business on the Record Date, there were 11,201,760 shares of our common stock issued and outstanding, excluding 1,642,616 shares of common stock held as treasury stock by the Company. Shares of common stock held as treasury stock are not entitled to be voted at the Annual Meeting. Each stockholder is entitled to one vote per share of common stock held on all matters to be voted on by our stockholders. The presence in person or by proxy at the Annual Meeting of the holders of a majority of the issued and outstanding shares entitled to vote at the Annual Meeting shall constitute a quorum. Proxy Solicitation The Company will bear the expense of this solicitation of proxies, including the preparation, assembly, printing and mailing of the Internet Availability Notice, this Proxy Statement, the proxy and any additional solicitation material that the Company may provide to stockholders. Copies of the proxy materials and any other solicitation materials will be provided to brokerage firms, banks, fiduciaries and custodians holding shares in their names that are beneficially owned by others so that they may forward the solicitation material to such beneficial owners. We will reimburse such brokerage firms, banks, fiduciaries and other custodians for the reasonable out-of-pocket expenses incurred by them in connection with forwarding the proxy materials and any other solicitation materials. We have retained Issuer Direct Corporation to assist us with the distribution of proxies. The original solicitation of proxies by mail may be supplemented by solicitation by telephone and other means by directors, officers and employees of the Company. No additional compensation will be paid to these individuals for any such services. Abstentions and Broker Non-Votes Abstentions will be counted for purposes of determining the presence or absence of a quorum. The effect of an abstention on the outcome of the voting on a particular proposal depends on the vote required to approve that proposal, as described in the “Vote Required” section below. “Broker non-votes” are shares present by proxy at the Annual Meeting and held by brokers or nominees as to which (i)instructions to vote have not been received from the beneficial owners and (ii)the broker or nominee does not have discretionary voting power on a particular matter. If you are a beneficial owner of shares held in “street name” and you do not provide voting instructions to your broker, your shares may be voted on any matter your broker has discretionary authority to vote. Under the rules that govern brokers who are voting with respect to shares held in “street name,” brokers generally have discretionary authority to vote on “routine” matters, but not on “non-routine” matters. The ratification of the appointment of an independent registered public accounting firm (the “independent auditor”) (Proposal 2) is considered a routine matter. Non-routine matters includes the election of directors (Proposal 1). We encourage you to provide instructions to your broker or other nominee regarding voting your shares. On any matter for which your broker or other nominee does not vote on your behalf, the shares will be treated as “broker non-votes”. Information Analysis Incorporated 2014 Proxy Statement Broker non-votes will be counted for purposes of determining the presence or absence of a quorum for the transaction of business at the Annual Meeting, but broker non-votes will not be counted for purposes of determining the number of shares present in person or by proxy at the Annual Meeting with respect to a particular proposal on which the broker has expressly not voted. Board Voting Recommendations Our Board recommends that you vote your shares FOR the election of each of the four director nominees listed in Proposal 1 below, and FOR the ratification of CohnReznick LLP as our independent registered public accountants for the fiscal year ending December31, 2014 (Proposal 2). Vote Required Election of a director requires the affirmative vote of the holders of a plurality of the shares present in person or represented by proxy at a meeting at which a quorum is present. The four persons receiving the greatest number of votes at the Annual Meeting shall be elected as directors. Since only affirmative votes count for this purpose, abstentions and broker non-votes will not affect the outcome of the voting on this proposal. With respect to Proposal 2, the ratification of the appointment of our independent registered public accounting firm (the “independent auditor”) for the fiscal year ending December31, 2014, a stockholder may mark the accompanying form of proxy card to (i)vote for the matter, (ii)vote against the matter, or (iii)abstain from voting on the matter. Because only a majority of shares actually voting is required to approve Proposal 2, abstentions and broker non-votes will have no effect on the outcome of the voting on any of these proposals. The inspector of election appointed for the Annual Meeting will separately tabulate affirmative and negative votes, abstentions and broker non-votes. Voting Results We will announce the preliminary voting results at the conclusion of the Annual Meeting. The final voting results will be tallied by the inspector of election and published in a Current Report on Form 8-K to be filed with the Securities and Exchange Commission (the “SEC”) within four business days following the Annual Meeting. Our Board encourages stockholders to attend the Annual Meeting. Whether or not you plan to attend, you are urged to submit your proxy. Prompt response will greatly facilitate arrangements for the meeting and your cooperation will be appreciated. Stockholders who attend the Annual Meeting may vote their stock personally even though they have sent in their proxies. Information Analysis Incorporated 2014 Proxy Statement SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT The following table sets forth the beneficial ownership of our common stock held as of April 28, 2014 by each person who is known by us based on Schedule 13G, Schedule 13D, and Section 16(a) filings to beneficially own more than 5% of the outstanding shares of our common stock, and as of April 28, 2014 by (1) each current director and nominee for director; (2) each of the named executive officers listed in the Summary Compensation Table included elsewhere in this proxy statement; and (3) by all current directors and executive officers as a group: SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS TITLE OF CLASS:INFORMATION ANALYSIS INCORPORATED COMMON STOCK Name and Address of Beneficial Owner Amount and Nature of Beneficial Ownership (1) Percent Of Class Joseph P. Daly 497 Circle Freeway Cincinnati, OH 45246 Traditions LP 924 Ridge Drive McLean, VA 22101 Barry T. Brooks 3843 Jamestown Road Springfield, OH 45502 SECURITY OWNERSHIP OF MANAGEMENT TITLE OF CLASS:INFORMATION ANALYSIS INCORPORATED COMMON STOCK Name of Beneficial Owner (2) Amount and Nature of Beneficial Ownership Percent Of Class Sandor Rosenberg, Chairman, CEO, and Director Richard S. DeRose, Executive Vice President 475,345 Stanley A. Reese, Senior Vice President 342,000 Charles A. May, Jr., Director 50,000 Bonnie K. Wachtel, Director 178,800 James D. Wester, Director 134,797 All directors and executive officers as a group 3,033,892 All shares beneficially owned are held outright by the individuals listed, except for 1,048,737 shares of common stock owned by EssigPR Inc. that are reported under Joseph P. Daly. The address of all management beneficial holders is in care of the Company, except Ms. Wachtel, whose address of record is 1101 14th St. NW, Washington, DC 20001. Includes 260,000 shares issuable upon the exercise of options to purchase common stock. Includes 320,000 shares issuable upon the exercise of options to purchase common stock. Includes 10,000 shares issuable upon the exercise of options to purchase common stock. Includes 610,000 shares issuable upon the exercise of options to purchase common stock. Information Analysis Incorporated 2014 Proxy Statement MANAGEMENT The Board of Directors Our Bylaws provide that our business is to be managed by or under the direction of our Board of Directors.All Directors are elected at each annual meeting of stockholders to serve until the next annual meeting of stockholders and until their successors have been elected and qualified.Our Board of Directors currently consists of four (4) members. Our Board of Directors voted to nominate Charles A. May, Jr., Sandor Rosenberg, Bonnie K. Wachtel and James D. Wester for election at the annual meeting to serve until the 2014 annual meeting of stockholders, and until their respective successors have been elected and qualified. Set forth below are the names of the persons nominated as directors, their ages, their offices in the Company, if any, their principal occupations or employment for the past ten years, the length of their tenure as directors and the names of other public companies in which such persons hold directorships. Name of Nominee Age Director Since Position with the Company Charles A. May, Jr. 76 Director Sandor Rosenberg 67 Chairman of the Board, Chief Executive Officer and President Bonnie K. Wachtel 58 Director James D. Wester 75 Director Charles A. May, Jr., 76, is a consultant focusing on national security and strategic business planning issues.In 1992, he retired as a Lt. General from the Air Force where he last served as Assistant Vice Chief of Staff, Headquarters US Air Force, Washington, D.C.He is a graduate of the U.S. Air Force Academy, where he once served as an Associate Professor of Political Science.General May has also graduated from the NATO Defense College, has a Master’s degree in International Relations from Columbia University, and has completed the course work toward a Ph.D., and has completed the University of Pittsburgh’s Management Program for Executives. General May brings a world of experience relating to strategic planning, the government as a customer, assessment of trends in national security, accountability, and stability to our Board. Sandor Rosenberg, 67, is the founder of the Company and has been Chairman of the Board and Chief Executive Officer of the Company since 1979, and President since 1998.Mr. Rosenberg holds a B.S. degree in Aerospace Engineering from Rensselaer Polytechnic Institute, and has done graduate studies in Operations Research at George Washington University. Mr. Rosenberg is IAI’s largest shareholder.This entrepreneur has been guiding IAI through three decades.Mr. Rosenberg has been involved in developing our core competencies. Bonnie K. Wachtel, 58, is a principal of Wachtel & Co., Inc., a boutique investmentfirm based in Washington, D.C Ms. Wachtelhasbeen a director of several local companies since joining her firm in 1984, and currently serves on the Board of VSE Corporation, a provider of engineering services to federal government clients, and ExOne Co., a global provider of 3D printing machines, products, and services to industrial clients. She is a former director of Integral Systems Inc., a provider of satellite related software.Ms Wachtel holds B.A. and M.B.A. degrees from the University of Chicago and a J.D. from the University of Virginia. She is a Certified Financial Analyst. Ms. Wachtel is a trusted resource in regard to business strategy, public markets, merger and acquisition opportunities, corporate governance, regulatory compliance, and risk management.Given her background and occupation, she is qualified to be the audit committee’s financial expert. Information Analysis Incorporated 2014 Proxy Statement James D. Wester, 75, was president of Results, Inc., a computer services marketing consulting firm, for more than 15 years.Mr. Wester holds a B.M.E. degree from Auburn University and an M.B.A. from George Washington University. Mr. Wester has a wealth of experience and knowledge as an entrepreneur and as a successful businessman. Independence Our Board has determined that the following members of the Board qualify as independent under the definition promulgated by the NASDAQ Stock Market: Charles A. May, Jr. Bonnie K. Wachtel James D. Wester There are no family relationships between any directors or executive officers of the Company. Board Leadership Structure IAI does not have a policy on whether the offices of Chairman of the Board and Chief Executive Officer (“CEO”) should be separate. Currently, Sandor Rosenberg serves as Chairman and CEO, which the Board believes best serves the interest of the Company and its shareholders at this time. Although the Board does not have a “lead” independent director, two of the Board’s committees – Audit and Compensation – are led by independent directors. Board Role in Risk Oversight Our Board receives regular communication from our management regarding areas of significant risk to us, including operational, strategic, legal and regulatory, and financial risks. Certain risks that are under the purview of a particular Committee are monitored by that Committee, which then reports to the full Board as appropriate. Committees of the Board of Directors and Meetings Meeting Attendance.During the fiscal year ended December 31, 2013 there was one meeting of our Board of Directors.All directors attended the meeting of the Board and of committees of the Board on which he or she served during fiscal 2013.The Board undertook additional actions during 2013via unanimous consent.The Board has adopted a policy under which each member of the Board is strongly encouraged to attend each annual meeting of our stockholders.No members of the Board attended the 2013 annual meeting of our stockholders. Audit Committee.Our Audit Committee met one time during 2013.This committee currently has two members, Bonnie K. Wachtel (Chairman) and Charles A. May, Jr.Our Audit Committee has the authority to retain and terminate the services of our independent registered public accountants, reviews annual financial statements, considers matters relating to accounting policy and internal controls and reviews the scope of annual audits.All members of the Audit Committee satisfy the current independence standards promulgated by the SEC and by the NASDAQ Stock Market; as such standards apply specifically to members of audit committees. The Board has determined that Ms. Wachtel is our “audit committee financial expert,” as the SEC has defined that term in Item 407 of Regulation S-K. Please also see the report of the Audit Committee set forth elsewhere in this proxy statement.The current audit committee charter is available for viewing on our Web site at www.infoa.com on the Investors page under the Investor Relations heading. Compensation Committee.Our Compensation Committee met one time during 2013.This committee currently has two members, Ms. Wachtel (Chairman) and Mr. May.This committee does not operate under a charter. Our Compensation Committee reviews, approves and makes recommendations regarding our compensation policies, practices and procedures to ensure that legal and fiduciary responsibilities of the Board of Directors are carried out and that such policies, practices and procedures contribute to our success.The Compensation Committee is responsible for the determination of the compensation of our Executive Officers, and shall conduct its decision-making process with respect to that issue without the executive officers present. All members of the Compensation Committee qualify as independent under the definition promulgated by the NASDAQ Stock Market. Information Analysis Incorporated 2014 Proxy Statement Nominating Committee.Our Board of Directors does not have a separate Nominating Committee.Since our Board consists of only four directors, we feel it is small enough to carry out the Nominating Committee functions as a Board.These functions include making determinations as to the size and composition of the Board and its committees and to evaluate and make recommendations as to potential candidates.All members of the Board qualify as independent under the definition promulgated by the NASDAQ Stock Market except for Mr. Rosenberg. The Board may consider candidates recommended by stockholders as well as from other sources such as directors or officers, third party search firms or other appropriate sources. For all potential candidates, the Board may consider all factors it deems relevant, such as a candidate’s personal integrity and sound judgment, business and professional skills and experience, independence, knowledge of the industry in which we operate, possible conflicts of interest, diversity, the extent to which the candidate would fill a present need on the Board, and concern for the long-term interests of the stockholders. In general, persons recommended by stockholders will be considered on the same basis as candidates from other sources. If a stockholder wishes to nominate a candidate to be considered for election as a director at the 2015 Annual Meeting of Stockholders, it must follow the procedures described in “Stockholder Proposals and Nominations for Director.” Shareholder Communications to the Board Generally, shareholders who have questions or concerns should contact our Investor Relations department at (703) 383-3000. However, any shareholders who wish to address questions regarding our business directly with the Board of Directors, or any individual director, should direct his or her questions in writing to: Board of Directors of Information Analysis Incorporated ATTN:(Chairman of the Board/Board member name) 11240 Waples Mill Road, Suite 201 Fairfax, Virginia22030 Shareholder communications addressed to the Board, but not addressed to a specific Board member, will be relayed to the Chairman of the Board, and from there will be distributed to the Chairperson of the committee that oversees the subject matter of the communication. Compensation of Directors The Company pays each non-employee director an annual fee of $2,000 to serve on the Board, payable quarterly.Expenses incurred in attending Board of Director meetings and committee meetings may be reimbursed.The following Table describes all compensation for each director for the year ended December 31, 2013. Director Compensation Name (a) Fees Earned or Paid in Cash (b) Stock Awards ($) (c) Option Awards1 (d) All Other Compensation ($) (g) Total (h) Charles A. May, Jr. Bonnie K. Wachtel James D. Wester 1Option Awards reported at aggregate grant date fair value. Fair value approximates maximum value. The assumptions used in calculating the value of Option Awards are detailed in the financial statement footnotes in our 2013 Annual Report on Form 10-K as filed with the SEC on March 31, 2014. Information Analysis Incorporated 2014 Proxy Statement Executive Officers The following table sets forth certain information regarding our executive officers who are not also directors. Name Age Position Richard S. DeRose 75 Executive Vice President, Secretary, and Chief Financial Officer Stanley A. Reese 57 Senior Vice President and Chief Operating Officer Richard S. DeRose, 75, has been Executive Vice President since 1991.Prior to that, he served as the President and CEO of DHD Services, Inc., a company he founded, from 1979 until DHD’s acquisition by the Company in 1991.Prior to DHD, Mr. DeRose held several management positions in the information technology and telecommunications industries at RCA, Burroughs, and MCI.Mr. DeRose holds a B.S. degree in Science from the US Naval Academy and an M.S. degree in Computer Systems Management from the US Naval Postgraduate School, Monterey. Stanley A. Reese, 57, joined the Company in 1993.Mr. Reese has been Senior Vice President since 1997 and Chief Operating Officer since March 1999.From 1992 to 1993, he served as Vice President, Technical Services at Tomco Systems, Inc.Prior to Tomco Systems, he served as Senior Program manager at ICF Information Technology, Inc.Mr. Reese has over 20 years experience managing and marketing large scale mainframe and PC-based applications.Mr. Reese holds a B.A. in History from George Mason University. EXECUTIVE COMPENSATION The Summary Compensation Table below sets forth individual compensation information for the Chief Executive Officer and the other executive officers serving as executive officers as of December 31, 2012 (collectively “Named Executive Officers”): SUMMARY COMPENSATION TABLE Name and principal position Year Salary Bonus Stock Awards Option Awards1 All Other Compensation2 Total Sandor Rosenberg Chairman of the Board and Chief Executive Officer Richard S. DeRose Executive Vice President and Chief Financial Officer Stanley A. Reese Chief Operating Officer 1Option Awards reported at aggregate grant date fair value. Fair value approximates maximum value. The assumptions used in calculating the value of Option Awards are detailed in the financial statement footnotes in our 2013 Annual Report on Form 10-K as filed with the SEC on March 31, 2014. 2References to All Other Compensation include employer matching contributions to each individual’s 401(k) defined contribution account under our company-wide 401(k) Pension and Profit Sharing Plan, routine payouts of excess vacation accruals, and employer payments for long-term care insurance under an executive carve-out. Information Analysis Incorporated 2014 Proxy Statement Each named executive officer is a salaried employee, without any guaranteed incentives.Bonuses and option awards are at the discretion of the Compensation Committee of the Board of Directors.Executive officers are eligible to participate in the Information Analysis Incorporated 401(k) Pension and Profit Sharing Plan under the same terms and matching percentages as other salaried employees.Vacation accruals in excess of defined limits are automatically paid out to all salaried employees annually, and may be paid other times upon request.Executive officers receive a perquisite benefit of no-cash-value long-term care insurance paid by the Company. OUTSTANDING EQUITY AWARDS AT FISCAL YEAR-END OPTION AWARDS Name (a) Number of Securities Underlying Unexercised Options (#) Exercisable (b) Number of Securities Underlying Unexercised Options (#) Unexercisable (c) Option Exercise Price (e) Option Expiration Date (f) Richard S. DeRose 10/27/2015 Richard S. DeRose 06/23/2016 Richard S. DeRose 04/20/2017 Richard S. DeRose 01/28/2020 Richard S. DeRose 11/01/2020 Richard S. DeRose 02/12/2023 Richard S. DeRose 1 10/07/2023 Richard S. DeRose 2 10/07/2023 Stanley A. Reese 10/27/2015 Stanley A. Reese 04/20/2017 Stanley A. Reese 05/05/2018 Stanley A. Reese 01/28/2020 Stanley A. Reese 03/20/2022 Stanley A. Reese 02/12/2023 Stanley A. Reese 1 10/07/2023 Stanley A. Reese 2 10/07/2023 1Options awarded October 8, 2013, and vest October 8, 2014. 2Options awarded October 8, 2013, and vest October 8, 2015. Equity Compensation Plan Information The following table contains information regarding securities authorized and available for issuance under our equity compensation plans for certain employees, directors, and consultants, as of April 28, 2014. Plan Category Number of securities to be issued upon exercise of outstanding options, warrants, and rights Weighted average exercise price of outstanding options, warrants, and rights Number of securities remaining available for future issuance Equity compensation plans approved by security holders $ Equity compensation plans not approved by security holders Total $ Information Analysis Incorporated 2014 Proxy Statement Employment Contracts, Termination of Employment and Change-in-Control Arrangements On June 18, 1997, the Company agreed in writing to provide to Richard S. DeRose, Executive Vice President, Chief Financial Officer, and Secretary, twelve months severance pay of his full-time base salary, payable in normal payroll increments, in the event of the termination of his employment other than for cause.In the event of a change of control or the sale or transfer of substantially all of the Company’s assets, the Company agreed that in the event of Mr. DeRose’s termination, substantial reduction of duties, or requirement to be based at a location outside of a 30-mile radius of Fairfax, Virginia, he will receive a twelve month severance payment of base salary, payable in lump sum or monthly, at the Company’s discretion.Had the event of termination or change-in-control occurred on December 31, 2013, Mr. DeRose’s compensation under the agreement would have been $130,000. Retirement Plans The Company has a Cash or Deferred Arrangement Agreement (CODA), which satisfies the requirements of section 401(k) of the Internal Revenue Code.This defined contribution retirement plan covers substantially all employees.Participants can elect to have up to the maximum percentage allowable of their salaries reduced and contributed to the plan.The Company may make matching contributions equal to a discretionary percentage of the participants’ elective deferrals.In 2013, the Company matched 25% of the first 6% of the participants’ elective deferrals.The Company may also make additional contributions to all eligible employees at its discretion.The Company did not make additional contributions during 2013. Changes in Registrant’s Certifying Accountant. Information Analysis Incorporated (the “Company”) was informed by Reznick Group, P.C. (“Reznick Group”), the Company’s independent registered public accounting firm, that it entered into a business combination with J. H. Cohn, LLP (J. H. Cohn).In connection with the business combination J.H. Cohn legally changed its name to CohnReznick LLP (“CohnReznick”) and continues to be registered with the PCAOB. On October 31, 2012, Reznick Group resigned as the Company’s independent registered public accounting firm. The Audit Committee of the Company’s Board of Directors then appointed CohnReznick as the Company’s independent registered public accounting firm effective October 31, 2012. Reznick Group’s reports on the Company’s financial statements for the fiscal years ended December 31, 2011 and 2010 and through the subsequent interim period October 31, 2012, did not contain any adverse opinion or disclaimer of opinion, nor were they qualified or modified as to uncertainty, audit scope or accounting principles. During the two fiscal years ended December 31, 2011 and 2010, and the subsequent interim period through October 31, 2012, there were (i) no disagreements (as that term is defined in Item 304(a)(1)(iv) of Regulation S-K and the related instructions) between the Company and Reznick Group on any matter of accounting principles or practices, financial statement disclosure, or auditing scope or procedure, which, if not resolved to the satisfaction of Reznick Group would have caused Reznick Group to make reference thereto in its reports on the Company’s financial statements for such years, and (ii) no “reportable events” (as that term is defined in Item 304(a)(1)(v) of Regulation S-K). During the two fiscal years ended December 31, 2011 and 2010 and the subsequent interim period through June 30, 2012, neither the Company, nor anyone on its behalf, consulted J.H. Cohn regarding (i) the application of accounting principles to a specified transaction, either completed or proposed, or the type of audit opinion that might be rendered with respect to the financial statements of the Company, and no written report or oral advice was provided to the Company by J.H. Cohn that was an important factor considered by the Company in reaching a decision as to any accounting, auditing or financial reporting issue; or (ii) any matter that was the subject of a disagreement (as that term is defined in Item 304(a)(1)(iv) of Regulation S-K and the related instructions) or a “reportable event” (as that term is defined in Item 304(a)(1)(v) of Regulation S-K). Changes In and Disagreements With Accountants on Accounting and Financial Disclosure There have been no changes in or disagreements with our independent registered public accountants on accounting and financial disclosure. TRANSACTIONS WITH RELATED PERSONS In the year ended December 31, 2013, there were no related party transactions subject to reporting herein. Information Analysis Incorporated 2014 Proxy Statement REPORT OF AUDIT COMMITTEE The Audit Committee of the Board of Directors, which consists entirely of directors who meet the independence and experience requirements of the NASDAQ stock market, has furnished the following report: The Audit Committee assists the Board in overseeing and monitoring the integrity of our financial reporting process, compliance with legal and regulatory requirements and the quality of internal and external audit processes. This committee’s role and responsibilities are set forth in our charter adopted by the Board.This committee reviews and reassesses our charter annually and recommends any changes to the Board for approval.The Audit Committee is responsible for overseeing our overall financial reporting process, and for the appointment, compensation, retention, and oversight of the work of CohnReznick LLPIn fulfilling its responsibilities for the financial statements for fiscal year December 31, 2013, the Audit Committee took the following actions: ● Reviewed and discussed the audited financial statements for the fiscal year ended December 31, 2013,with management and CohnReznick LLP, our independent auditors; ● Discussed withCohnReznick LLP the matters required to be discussed by the statement on Auditing Standards No. 61, as amended, relating to the conduct of the audit; and ● Received written disclosures and the letter fromCohnReznick LLP, regarding its independence as required by Independence Standards Board Standard No. 1.The Audit Committee further discussed with CohnReznick LLP, their independence. The Audit Committee also considered the status of pending litigation, taxation matters and other areas of oversight relating to the financial reporting and audit process that the committee determined appropriate. Based on the Audit Committee’s review of the audited financial statements and discussions with management and CohnReznick LLP, the Audit Committee recommended to the Board that the audited financial statements be included in our Annual Report on Form 10-K for the year ended December 31, 2013, for filing with the SEC. Members of the Information Analysis IncorporatedAudit Committee Bonnie K. Wachtel Charles A. May, Jr. SECTION 16(a) BENEFICIAL OWNERSHIP REPORTING COMPLIANCE Section 16(a) (“Section 16(a)”) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), requires executive officers and Directors and persons who beneficially own more than ten percent (10%) of the Company’s common stock to file initial reports of ownership and reports of changes in ownership with the SEC and any national securities exchange on which the Company’s securities are registered.Executive officers, Directors and greater than ten percent (10%) beneficial owners are required by the SEC’s regulations to furnish the Company with copies of all Section 16(a) forms they file. Based solely on a review of the copies of such forms furnished to the Company, there were no officers, Directors and 10% beneficial owners who failed to file on a timely basis the forms required under Section 16(a) of the Exchange Act. Information Analysis Incorporated 2014 Proxy Statement PROPOSAL 1 ELECTION OF DIRECTORS The Board of Directors nominated Charles A. May, Jr., Sandor Rosenberg, Bonnie K. Wachtel and James D. Wester for election at the Annual Meeting.If they are elected, they will serve on our Board of Directors until the 2015 Annual Meeting of Stockholders and until their respective successors have been elected and qualified. Unless authority to vote for any of these nominees is withheld, the shares represented by the enclosed proxy will be voted FOR the election as directors of Charles A. May, Jr., Sandor Rosenberg, Bonnie K. Wachtel and James D. Wester.In the event that any nominee becomes unable or unwilling to serve, the shares represented by the enclosed proxy will be voted for the election of such other person as the Board of Directors may recommend in his/her place.We have no reason to believe that any nominee will be unable or unwilling to serve as a director. All nominees are currently Directors of the Company and have served continuously since the dates of their elections as shown on page 5. A plurality of the shares voted affirmatively or negatively at the Meeting is required to elect each nominee as a director. The Board Of Directors Recommends The Election Of Charles A. May, Jr., Sandor Rosenberg, Bonnie K. Wachtel and James D. Wester As Directors, And Proxies Solicited By The Board Will Be Voted In Favor Thereof Unless A Stockholder Has Indicated Otherwise On The Proxy. Information Analysis Incorporated
